DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Herrell et al (US 6,828,666) in view of Lai et al (US 2019/0385941).
Regarding claim 1, Herrell (Figs. 1 and 3) discloses a power delivery device, comprising: a printed circuit board 102 configured to receive a first reference voltage and a second reference voltage (not shown, see column 6, lines 41-47, “a power supply”); a package device 113 coupled to the printed circuit board 102, wherein the 
Herrell does not disclose the second conductive plate is substantially overlaps the first conductive plate to form a first parallel plate capacitor.
However, Lai (Figs. 7-8, especially Fig. 8)) teaches a power delivery device comprising a printed circuit board 20 including: a first conductive plate 232 ([0062]) is disposed on an outside of a bottom surface of the printed circuit board, and the second conductive plate 21 ([0061]) is disposed on an inside of the bottom surface of the printed circuit board with the first conductive plate, and the second conductive plate 21 
Regarding claims 2-3, Herrell (Figs. 1 and 3) further discloses: a plurality of conductive balls 125/126 coupled between the printed circuit board 102 and the package device 113, wherein the printed circuit board 102 comprises: a first via 112 coupled to a first conductive ball 125 of the plurality of conductive balls, and configured to transmit the first reference voltage (-) to the first conductive ball; a second via 111 coupled to a second conductive ball 126 of the plurality of conductive balls, and configured to transmit the second reference voltage (+) to the second conductive ball; and a capacitor device 105/107 (column 6, lines 33-39) coupled between the first via 112 and the second via 111; and the capacitor device comprises a plurality of capacitors 105 and 107 disposed in parallel with each other (Fig. 7, and column 12, lines 41-46, “coupled in parallel”).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Herrell et al and Lai et al as applied to claim 1 above, and further in view of Nakano et al (US 2021/0126333).

However, Nakano (Fig. 1) teaches a device comprising a first ferrite bead B1 coupled between the first terminal of the connector 13 and the first reference voltage 12S and a second ferrite bead B2 coupled between the second terminal of the connector 13 and the second reference voltage 12sg ([0031]).  Accordingly, it would have been obvious to further modify the device of Herrell by forming a first ferrite bead coupled between the first conductive plate and the first reference voltage and a second ferrite bead coupled between the second conductive plate and the second reference voltage because as is well known, such ferrite beads connections would eliminate high-frequency noise, as taught by Nakano ([0031]).
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Herrell et al (US 6,828,666) in view of Huang et al (US 2020/0083779) and Lai et al (US 2019/0385941).
 Regarding claim 7, Herrell (Fig. 1) discloses a power delivery method, comprising: transmitting at least one reference voltage (“+” or “-“)  to a power delivery device through a power supply device (not shown, see column 6, lines 41-47, “a power supply”); receiving, by a printed circuit board 102 in the power delivery device, the at least one reference voltage; transmitting, by the printed circuit board 102, the at least one reference voltage to at least one conductive ball 125/126; receiving, by the package device 113, the at least one reference voltage through the at least one conductive ball 125/126, and transmitting, by the package device 113, the at least one reference 
 Herrell discloses the chip connecting device 101 being a microprocessor  outputting at least one supply voltage (column 4, lines 56-65) based on the received at least one reference voltage, but does not disclose the at least one supply voltage of the chip connecting device 101 being sent to a circuit device.
However, Huang (Fig. 1C) teaches an electronic system comprising a microprocessor device outputting at least one supply voltage to a circuit device ([0073]).  Accordingly, it would have been obvious to connect the chip connecting device of Herrell to a circuit device and to output the at least one supply voltage of the chip connecting device 101 to the circuit device because it is an intended use for supplying a design voltage to the circuit device, as taught by Huang.
Neither Herrell nor Huang does disclose the second conductive plate is substantially overlaps the first conductive plate to form a first parallel plate capacitor.

Regarding claims 8-10, Herrell (Fig. 1) further discloses: transmitting, by the printed circuit board 102, the at least one reference voltage to at least one conductive ball 125/126 comprises: transmitting, by the printed circuit board 102, the at least one reference voltage to at least one conductive ball 125/126 through at least one via 111/112 in the printed circuit board; transmitting, by the package device 113, the at least one reference voltage to the chip connecting device 101 comprises: transmitting, by the package device 113, the at least one reference voltage to the chip connecting device 101 through a bump array 151; and decoupling, by at least one capacitor device 105/107 (column 5, lines 8-13) in the printed circuit board, the at least one reference voltage.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record neither anticipates nor renders obvious all of the limitations recited in dependent claim 6, including the printed circuit board comprising the arrangements of the conductive plates, the reference conductive plates and the ferrite beads as claimed.
Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 7 have been considered but are moot because the new reference (US 2019/0385941) is applied in the new ground of rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHAT X CAO/Primary Examiner, Art Unit 2817